Even if the Act could be held constitutional on its face, which I do not think could be, it seems to me that the answers filed by the defendant and intervenor in the court below, if true, each present a good defense to the bill. These answers in effect allege that while the butter fat has been extracted, its place has been filled with pure refined cotton seed oil to which the vitamins which are contained in butter fat have been added, making the product as wholesome and nutritious as if the butter fat itself had not been extracted. If these facts are proven then this statute cannot be constitutionally applied so as to prohibit the sale of *Page 745 
this product. I think the court below erred in striking the paragraphs in the answers presenting this defense. The motions to strike admitted these facts well pleaded in the answers for the purpose of obtaining the court's ruling thereon. There is no question here of misbranding this product so as to deceive the public. The containers were labeled so as to honestly show the nature and constituents of the contents.